                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS



  UNITED STATES OF AMERICA,

                  Plaintiff,



   vs.                                                   Case No. 19-10094-EFM



  COREY A. LOGAN,

                  Defendant.




                               MEMORANDUM AND ORDER

         Before the Court is Defendant Corey A. Logan’s Motion to Suppress (Doc. 12). A grand

jury indicted Logan on two counts: manufacture of psilocin/psilocybin mushrooms (Count 1) and

possession with the intent to distribute psilocin/psilocybin mushrooms (Count 2). The Court held

a hearing on this matter on February 13, 2020. For the following reasons, the Court now denies

Logan’s motion.

                          I.    Factual and Procedural Background

         Early in the morning on March 29, 2018, Logan and Samantha Case were inside Logan’s

house in Wichita when Logan attempted to answer the front door in response to multiple knocks.

Before Logan had opened his front door, bullets were fired into the house and at least one struck
him. Logan was unable to identify the shooter, who apparently fled the scene. After realizing

Logan had been shot, Case called 911 to report the incident.

       The first responder to arrive was Wichita Police Officer Steven McKenna at approximately

2:19 a.m. When McKenna arrived at Logan’s house, Case was standing in the front doorway and

yelling for McKenna to help Logan. McKenna followed Case to the south bedroom where he

found Logan lying on his right side on the bedroom floor. McKenna observed at least one gunshot

wound on Logan’s left side, immediately below his ribs.             Medical personnel arrived at

approximately 2:22 a.m. and removed Logan from the house and rushed him to the hospital.

       While McKenna and the EMTs were inside helping Logan, other police officers arrived at

the house. They noticed five bullet holes on the east side of the residence just north of the front

door. The bullets fired into the mobile home appeared to have entered the residence into the north

bedroom. The officers also located bloodstains on the floor inside the front door and at least two

bullet holes which had penetrated the closed door to the north bedroom. Five 9mm shell casings

were located in the yard outside of the front door, 10-15 feet from the bullet holes on the east side

of the mobile home. McKenna asked Logan if the officers had permission to re-enter his residence

to search for more evidence. Logan did not grant them permission. Nevertheless, officers re-

entered Logan’s house to search for potential additional victims.

       When officers re-entered Logan’s house, one opened the door to the north bedroom. He

immediately recognized, based upon training and previous investigations, a mushroom

(psilocybin) grow operation. In addition, in the living room of the trailer, the officer observed a

pipe commonly associated with the use of marijuana. The officers found no additional victims in

the residence.




                                                -2-
       After completing the cursory search for additional victims, the officers exited the residence,

secured it, and obtained a search warrant from Sedgwick County District Court Judge William

Wooley. The search warrant authorized the officers’ re-entry into Logan’s house to further

investigate the shooting, the mushroom grow operation, and the possession of marijuana. The

warrant authorized the seizure of evidence related to those crimes.

       In June 2019, a federal grand jury returned a two-count indictment, charging Logan with

the manufacture of psilocin/psilocybin mushrooms (Count 1) and possession with the intent to

distribute psilocin/psilocybin mushrooms (Count 2). Logan moved to suppress evidence of these

crimes, arguing the officers violated his Fourth Amendment rights. The Court held an evidentiary

hearing on the motion on February 12, 2020. For the following reasons, the Court now denies

Logan’s motion to suppress.

                                           II.      Legal Standard

       The Fourth Amendment states: “The right of the people to be secure in their persons,

houses, papers, and effects, against unreasonable searches and seizures, shall not be violated . . .”1

Under the exclusionary rule, “evidence obtained in violation of the Fourth Amendment cannot be

used in a criminal proceeding against the victim of the illegal search or seizure.”2 If a search or

seizure violates the Fourth Amendment, the “fruit of the poisonous tree” doctrine prohibits the

admission of any subsequently obtained evidence, including information, objects, or statements.3




       1
           U.S. CONST. amend. IV.
       2
           United States v. Calandra, 414 U.S. 338, 347 (1974).
       3
           Wong Sun v. United States, 371 U.S. 471, 487–88 (1963).



                                                        -3-
Searches must be authorized by a warrant unless an exception to the warrant requirement applies.4

The government bears the burden to prove that a warrantless search or seizure was justified.5

                                                III.      Analysis

       Logan asks this Court to suppress the evidence collected from his house, arguing that the

officers violate his Fourth Amendment rights by unreasonably searching his home without a

warrant or exception to the warrant requirement. The Government argues that that the search was

reasonable and justified under multiple exceptions to the warrant requirement, namely that exigent

circumstances existed permitting the officers to search Logan’s residence for additional victims

without a warrant. The Government also argues that the Court should deny the motion to suppress

even if the search was unreasonable since the incriminating evidence would have been inevitably

discovered pursuant to a warrant to search the crime scene. The Court will consider each of these

arguments in turn.

A.     Exigent Circumstances

       Absent exigent circumstances, officers may not reasonably enter a residence without a

warrant.6 “[T]he Fourth Amendment does not bar police officers from making warrantless entries

and searches when they reasonably believe that a person within is in need of immediate aid.”7

Police may make a warrantless entry into a residence when they have a reasonable belief that

exigent circumstances present a significant risk to the safety of the police or others.8 The two-part




       4
           California v. Carney, 471 U.S. 386, 390 (1985).
       5
           United States v. Zubia-Melendez, 263 F.3d 1155, 1160 (10th Cir. 2001) (citations omitted).
       6
           Kirk v. Louisiana, 536 U.S. 635, 636 (2002).
       7
           Mincey v. Arizona, 437 U.S. 385, 392 (1978).
       8
           United States v. Thomas, 372 F.3d 1173, 1177 (10th Cir. 2004).



                                                          -4-
test to determine if exigent circumstances existed to justify the warrantless entry and search is (1)

whether the officers had an objectively reasonable basis to believe there is an immediate need to

protect the lives or safety of themselves or others, and (2) the manner and scope of the search were

reasonable.9 The Government bears the burden of establishing that exigent circumstances made

the warrantless entry necessary.10

        The Government argues that exigent circumstances existed based on two factors. First, the

Government argues that the officers needed to protectively sweep the residence in case the

assailant was still there, posing a threat to the officers, EMTs, and Case. Second, the Government

argues that the officers were justified in searching the house for additional victims since there were

multiple bullet holes clearly leading into the north bedroom.

        Logan argues that, in addition to the lack of an objectively reasonable basis for the officer’s

belief in the need to search the residence for more victims or the assailant, the Tenth Circuit in

United States v. Nelson11 has disapproved of police department policies mandating “protective

sweeps” of residences in all cases. In Nelson, officers arrested the defendant in a third-party’s

home. They proceeded to search the rest of the residence for potential threats to themselves, absent

consent from the homeowner. During that search, they discovered evidence incriminating the

defendant in other crimes. An officer testified at the suppression hearing that “[o]nce we make

entrance into the residence, we’re going to check everywhere that a body could be,” and that this




        9
          United States v. Najar, 451 F.3d 710, 718 (10th Cir. 2006) (citing Brigham City, Utah v. Stuart, 547 U.S.
398, 403-07 (2006)).
        10
          United States v. Reeves, 524 F.3d 1161, 1169 (10th Cir. 2008) (citing United States v. Anderson, 154 F.3d
1225, 1233 (10th Cir. 1998)).
        11
             868 F.3d 885 (10th Cir. 2017).



                                                       -5-
is a “blanket safety rule” that applies “on any occasion in which [he] mak[es] an arrest” in a

residence.12

       The Court distinguishes the present case from Nelson in that Nelson addressed protective

sweeps in response to arrests, not police responses to emergencies or crime scenes. The officers

in the present case responded to Case’s 911 call and rendered emergency aid to Logan; they were

not arresting Logan at that time. While some testimony at the suppression hearing referenced a

department policy of searching a residence for additional victims at a crime scene, the testimony

did not establish a “blanket safety rule” of “protectively sweeping” any house where an arrest was

occurring. Because the officers responded to an emergency phone call and were not seeking to

arrest Logan, the Court concludes that the primary holding of Nelson does not apply to the facts at

issue here.

       The Nelson case also noted that the officers must possess an objectively reasonable,

articulable belief that other potential assailants remained in the house, posing a continuing threat

to the officers.13 The court there found that the officers lacked such an articulable belief.14 This

Court likewise finds that the officers in the present case lacked an objectively reasonable,

articulable belief that Logan’s assailant somehow entered the residence after the assault, without

either Case or Logan noticing. The Court does not credit the Government’s first argument

regarding the existence of an exigency.

       As to the Government’s second argument, however, the Court concludes that the officers

had an objectively reasonable basis to believe that another victim could have been in the residence,


       12
            Id. at 892 n.5.
       13
            Id. at 889–90.
       14
            Id.



                                                -6-
necessitating their re-entry and search. The officers observed five bullet holes in the east side of

Logan’s residence, leading into the north bedroom. The door to that bedroom remained closed

and no one had yet entered the room. Based on those facts, the officers had an objectively

reasonable basis to believe that other victims could be inside the north bedroom. The manner and

scope of the search were also reasonable, since the officer simply opened the door, entered the

room, and observed there were no other victims (but that the room was being used for a mushroom

grow operation). As such, they were justified in searching the room under the exigency exception

to the warrant requirement.

B.     Inevitable Discovery

       The Government also argues that the Court should deny suppression because officers

would have inevitably discovered it pursuant to a warrant issued to search the crime scene. “The

inevitable discovery doctrine provides an exception to the exclusionary rule and permits evidence

to be admitted if an independent, lawful police investigation inevitably would have discovered

it.”15 The Government carries the burden to prove, by a preponderance of the evidence, that the

seized evidence would have inevitably been discovered.16 “If the government can demonstrate

inevitable discovery . . . the evidence is not fruit of the poisonous tree and need not be

suppressed.”17 For the following reasons, the Court concludes that the Government has carried its

burden.

       Even assuming that the exigency exception did not apply to the officer’s search, the

inevitable discovery doctrine would provide another exception to the exclusionary rule. The


       15
            United States v. Martinez, 512 F.3d 1268, 1273 (10th Cir. 2008) (citations and quotations omitted).
       16
            See United States v. Cunningham, 413 F.3d 1199, 1203 (10th Cir. 2005).
       17
            United States v. Torres-Castro, 470 F.3d 992, 999 (10th Cir. 2006).



                                                         -7-
search warrant included independently sufficient bases for a lawful search—namely, bullet holes

in the side of the residence leading into the front bedroom, bullet casings in the front yard, and

bloodstains inside the house. Because of these independent bases, the Government has shown that

the search warrant was supported by probable cause such that the officers were justified in

searching the home—and specifically the front bedroom—for further evidence of the crimes

committed against Logan. Extracting the evidence of a mushroom grow operation from the search

warrant, the Court concludes that investigators would have nevertheless discovered evidence of

the mushroom grow operation while executing a warrant to discover further evidence of the

shooting. As a result, the Government has carried its burden to prove that the evidence would have

inevitably been discovered and the Court therefore denies suppression for that reason as well.

       IT IS THEREFORE ORDERED that Corey A. Logan’s Motion to Suppress (Doc. 12) is

DENIED.

       IT IS SO ORDERED.

       Dated this 14th day of February, 2020.




                                                      ERIC F. MELGREN
                                                      UNITED STATES DISTRICT JUDGE




                                                -8-
